DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claims 1 and 2, it is unclear from the claim language whether or not the ‘injection-molded part’ is the same as the micro-titer ‘plate’. It is also unclear what structural features of the ‘plate’ and/or the ‘part’ must be defined by the implied method of making. It is further emphasized that the preferences phrases, ‘in particular’ and ‘preferably’, in the given context, lead to confusion over the intended scope of the claims [see also claims 5, 8, 11, 13-15, 18]. Moreover, it is unclear what structural features must configure the chambers as ‘measurement’ ones. Also, the phrase, ‘in 
	Additionally, referring to claim 2, it is not clear from the claim language how the ‘measurement chamber systems’ [each having the chambers and channel as recited] must be structurally inter-related to the chambers and channel of claim 1. Also, in the recitation of the ‘multiple measurement chamber systems’ that ‘are arranged so as to be distributed…’, it is not clear whether or not the ‘systems’ are only intended to be distributed, or must be actually distributed as recited. Additionally, it is not clear whether or not the ‘section’ is the same as the ‘cross-section’ [see other dependent claims for other instances of this issue]. 
	In claim 9, the ‘first fluid channel’ lacks antecedent basis. It is also unclear what object the ‘connection opening’ must pertain to. 
In claim 13, ‘the fluid chamber’ lacks antecedent basis. 
In claims 13-15, it is not clear with respect to what the further channel must be separate.
	In claim 16, the ‘further fluid channel’ lacks antecedent basis. It is also unclear how this channel must be structurally inter-related with the ‘further (separate) fluid channel of claim 15. 

It is further noted that the features not positively recited as part of the claimed invention [such as the ‘bubble trap’, including all associated details, such as the ‘recess’, the ‘projection’, or the ‘web’, as well as the ‘fluid channel’,  the ‘connection opening’ and the ‘top wall’], are not accorded patentable weight when evaluated for patentability. 
4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 2 and13-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form.  In particular, claim 2 is directed to a micro-titer ‘plate’ and/or ‘’part’ that must be ‘in particular as claimed in claim 1’.  The transitional phrase, ‘in particular as claimed’ is improper’ because it implies an unspecified broader scope than that defined in claim 1. Thus, claim 2 does not properly further limit the subject matter of claim it depends from. 
	
Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1 and 2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Carter., [US 5641681]. 
	Carter discloses micro-titer plates / parts comprising, as shown in Figures 9-10, a micro-titer plate [‘injection-molded part’] that can be made of plastic [see Col.7, line 19] and comprises multiple measurement chamber systems arranged in a grid , each measurement system having a respective first fluid chamber  72 and one second fluid chamber 73, connected by a respective fluid channel 79, 77, 78, closed on all sides or all the way round and capable to function as recited. Figure 10 also shows the first chamber 72 having the inner height smaller than that of the second chamber 73, where the breadth of section 79 of the fluid channel narrows from the first to the second fluid chamber. It is further emphasized that the features not positively recited as part of the claimed invention [such as the ‘bubble trap’, including all associated details, such as the ‘recess’, the ‘projection’, or the ‘web’, as well as the ‘fluid channel’, the ‘connection opening’ and the ‘top wall’], are not accorded patentable weight when evaluated for patentability. 
Drawings

8.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the multiple ‘first’ chambers connected to one ‘second’ chamber [within the same measurement chamber system], as well as the multiple ‘third fluid chambers’,  the ‘sub-cross-sectional surface of the entire fluid channel cross-sectional surface’, the ‘further must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Conclusion

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/           Primary Examiner, Art Unit 1798